IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50843
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

EFRAIN SOTO-PALOMAR,

                                            Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                           USDC No. 98-CR-033
                          - - - - - - - - - -

                             May 13, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Efrain Soto-Palomar appeals his conviction and sentence for

importation of marijuana and possession with intent to distribute

marijuana.     He contends that the evidence at trial was

insufficient to support his conviction and sentence.     When the

evidence is viewed in the light most favorable to the

prosecution, it establishes that any reasonable juror could have

found beyond a reasonable doubt that Soto-Palomar knowingly




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50843
                                -2-

possessed marijuana with the intent to distribute it and played a



role in bringing the marijuana from Mexico into the United

States.   See United States v. Martinez, 975 F.2d 159, 160-61 (5th

Cir. 1992); United States v. Ojebode, 957 F.2d 1218, 1223 (5th

Cir. 1992).

     AFFIRMED.